DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-89 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/26/2022, 6/26/2022 and 8/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title Objection
The title of the invention is not descriptive relevant to the subject of this continuation according to its own specific inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Arguments
Applicant's arguments with respect to the claims above filed on 06/26/2022, have been considered but are moot in view of the new ground(s) of rejection. After further search and thorough examination of present application claims 1-89 remain rejected.
Applicant’s arguments, see remarks on page 16 of 32, filed 06/26/2022, with respect to claims 8-14 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. § 101 double patent rejection of office action dated 3/21/2014 has been withdrawn.
Applicant’s arguments, see remarks on page 16 of 32, filed 06/26/202, with respect to claims rejected under 35 U.S.C. § 112(b), (pre-AIA ) , second paragraph of office action dated 3/21/2014 have withdrawn from previous subject and is updated according to last set of amendments. 
Regarding claim 79 & 80, MPEP § 2173.05 (U) states “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)”. If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Based at least on this findings the claims stand rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claim 1, Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The technical effects achieved by independent claim 1, however, are not clear for solving such a problem. Claim 1 broadly performs an action based on fetching content using an identifier using one or more servers and omits essential features pertaining to the specifics of the inventions. Furthermore, in claim 1 and claim 4, a "use" can be any use of the content when the two retrieved contents are identical. When looking at the said description passages, it can be derived that the description is warning the user when the contents are different to solve the problem and "use" is by way of sending/receiving the content. At least these effects appear to be required though the essential features for achieving these effects are missing from independent claim 1. Also whether the stored list is pre-populated or is dynamics remains a mystery. It is not clear from the wording of the claims alone, however, that such a "use"  as disclosed in the description is the only interpretation to be made from claim 1 . At least, under the broad scope of the terms, a use is an action and an action is a use and the claim is silent about what use and action takes place. Therefore, their formulation in claim 1 is ambiguous and therefore unclear.
Referring to claim 2, that recites “sending by the first server to the second server over the internet” is vague and indefinite. It is unclear what is being sent by the first server to the second server. For examination purposes examiner view the limitation as “sending by the first server to the second server over the internet” Appropriate correction are required. 
Referring to claim 10, the limitation “so that the intermediate device can be selected as an intermediate device as part of the selecting by the first server” is vague and indefinite and is redundant. Appropriate corrections are required.
Claims 37, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 37, 38 and 39 the limitation “the first value is included in the first set and the second value is included in the second set” is vague and indefinite as it does not explains second set of what?, i.e. lists, groups, or computers etc. Appropriate corrections are required.
Referring to claims 79 and 80 contains the trademark/trade name  “Microsoft Windows Server®”, Linux, or UNIX Microsoft Windows Server® 2003, Linux™, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD® etc. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U. S. C. 112(b) or 35 U. S. C. 112 (pre-AIA ), second paragraph.
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
In the present case, the trademark/trade name is used to describe software, the identification/description is indefinite. For purposes of art examination, the claim has been construed to refer any of the various operating systems. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-29, 33-66, 72-74, 76-82 and 84-89 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al (US pub, 2015/0067819) in view of McBrearty (US pat, 6,829,638 B1).
Referring to claim 1, Shribman teaches a method for fetching a content identified by a content identifier by using intermediate devices, for use with a first and second servers and a group of intermediate devices that are each connected to the Internet and are each addressable in the Internet using a respective IP address (Figs. 13, 20, [523]-[525], Client device fetching content using acceleration server, identified by content identifier such as URL or IP address by using intermediate devices such as intermediate devices or peer for using with Data Server 1 and Data Server 2 connected over the internet addressable using respective IP address) the method comprising:
storing, at the first server, a list of the IP addresses associated with the intermediate devices in the group (see paragraph [191], acceleration server = TB Server 71, which stores an identification (such as IP address) of each of the client and intermediate devices, i.e. acceleration server stores a list of IP address);
receiving, by the first server over SP server 72the Internet, a first message that includes the content identifier (see paragraph [196], “ second device sending the second identifier to the first server”, also see [206])
selecting, by the first server, an IP address associated with an intermediate device from the list of intermediate devices, in response to the received first message (see paragraph [203], selecting a device associated with group of devices in response to the received message, Also see para [191]. [508]);
	sending, by the first server to the selected intermediate device over the Internet, a second message that comprises the content identifier using an IP address of the selected intermediate device; and
	receiving, by the first server from the selected intermediate device over the Internet, the content (see paragraph [507]-[509], sending a second message to selected agents comprising identifier using an IP address of the selected device, also see paragraph [447])
Shribman teaches second device sending the second identifier but that second device is not expressly described as being a server. 
However, McBrearty teaches Webserver receives a URL request 135 from second proxy server over the internet. Furthermore, McBrearty teaches receiving, by the first server from the second server over (SP server 72) the Internet, a first message that includes the content identifier (Col 3: 45-60, Webserver 150 receives a URL request 135 from second proxy server over the internet 140).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman computer network to include a couple of proxy servers connected over the internet that help retrieve requested content in an accelerated manner that enables automatic switching between two or more proxy servers based on various network conditions in order to provide fastest content retrieval that increases overall network security.
Referring to claim 2, Shribman teaches the method according to claim 1, further comprising: sending by the first server to the second server over the internet (see paragraph [197] sending the first content to the first device).
Referring to claim 3, Shribman teaches the method according to claim 1, wherein the second message comprises the IP address of the second server (see paragraph [203], the second identifier may be an IP address).
Referring to claim 4, Shribman teaches the method according to claim 1, for use with a first device that is connected to the Internet and addressable in the Internet using a first IP address, the method further comprising:
	receiving, by the first server from the first device over the Internet, a third message (see paragraph [198], the first device sending a third request to the third device) and
	storing, by the first server, the first IP address in the list, and adding the first device to the group of intermediate devices, so that the first device can be selected as an intermediate device as part of the selecting  (see paragraph [191], Fig. 5a, adding devices to the group of intermediate devices).
Referring to claim 5, Shribman teaches the method according to claim 4, wherein the third message comprises at least one value relating to at least one attribute type associated with the first device (see paragraphs [258], [570], [571]).
Referring to claim 6, Shribman teaches the method according to claim 4, further comprising storing, the at least one value, as associated with the first device or with the first IP address (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types).
Referring to claim 7, Shribman teaches the method according to claim 4, further comprising establishing a connection with the first device, and wherein the initiated communication with the first device uses the established connection ([192], establishing a connection between device using TCP connection).
Referring to claim 8, Shribman teaches the method according to claim 7, wherein the established connection is a TCP connection using “Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism  (see paragraphs [204], establishing a connection, such as an `Active OPEN` or a `Passive OPEN – also see [237]).
Referring to claim 9, Shribman teaches the method according to claim 7, wherein the established connection is uses, or is based on, Virtual Private Network (VPN) (see paragraphs [237], [430]).
Referring to claim 10, Shribman teaches the method according to claim 1, further comprising for each of the intermediate devices in the group: receiving, from each of the intermediate devices over the internet, a respective third message (see paragraph [199]); and
storing, the IP address of the intermediate device in the list, and adding the intermediate device to the group of intermediate devices, so that the intermediate device can be selected as a intermediate device as part of the selecting by the first server (see paragraph [504], adding new device shown In update list).
Referring to claim 11, Shribman teaches the method according to claim 10, wherein the third message comprises at least one value relating to at least one attribute type associated with the intermediate device [424], attribute type shown in column 41a).
Referring to claim 12, Shribman teaches the method according to claim 10, further comprising storing, the at least one value, as associated with the intermediate device or with the intermediate device IP address (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types).
Referring to claim 13, Shribman teaches the method according to claim 10, further comprising establishing a connection with the intermediate device, and wherein the communication is initiated with the intermediate device using the established connection ([192], establishing a connection between device using TCP connection).
Referring to claim 14, Shribman teaches the method according to claim 13, wherein the established connection is a TCP connection using “Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism (see paragraphs [204], establishing a connection, such as an `Active OPEN` or a `Passive OPEN – also see paragraph [237]).
Referring to claim 15, Shribman teaches the method according to claim 13, wherein the established connection is uses, or is based on, Virtual Private Network (VPN) (see paragraphs [237], [430]).
Referring to claim 16, Shribman teaches the method according to claim 1, wherein the first message comprises a first IP address (see paragraph [425]).
Referring to claim 17, Shribman teaches the method according to claim 16, wherein the selecting, by the first server of the intermediate device from the list of intermediate devices is based on, or in response to, the received first IP address (see paragraph [426]).
Referring to claim 18, Shribman teaches the method according to claim 17, wherein the selecting of the intermediate device comprises selecting a intermediate device having the first IP address (see paragraph [191]).
Referring to claim 19, Shribman teaches the method according to claim 1, for use with a first intermediate device in the group that is operating in multiple states that includes an idle state and non-idle states, the method further comprising selecting the first intermediate device in response to the first intermediate device being in the idle state (see paragraph [427], intermediate device is idling.
Referring to claim 20, Shribman teaches the method according to claim 19, further comprising receiving, from the first intermediate device, a message responsive to the first intermediate device state (see paragraph [424], [425]); and 
wherein the first intermediate device is selected in response to the first intermediate device state being the idle state (see paragraphs [427], [428]).
Referring to claim 21, Shribman teaches the method according to claim 20, further comprising: receiving, from the first intermediate device, a first status message (see paragraph [431]); and adding, the IP address of the first intermediate device to the list of IP addresses in response to received first status message (see paragraph [433]).
Referring to claim 22, Shribman teaches the method according to claim 21, further comprising: receiving, from the first intermediate device, the second status message (see paragraph [536], receiving the state of fetching); and
removing, the IP address of the first intermediate device from the list of IP addresses in response to received second status message (see paragraph [426], update list involves remove IP addresses in the database).
Referring to claim 23, Shribman teaches the method according to claim 1, for use with a first attribute type, and wherein each of the intermediate devices in the group is associated with a first value relating to the first attribute type, and wherein the method further comprising storing, the first value for associated each of the intermediate devices in the group (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types).
Referring to claim 24, Shribman teaches the method according to claim 23, wherein the first value comprises a numeric value or an identifier of a feature, a characteristic, or a property of the first attribute type (see paragraph [193], various attributes or characteristics of the intermediate devices, its operation environment, history, and any other characteristics).
Referring to claim 25, Shribman teaches the method according to claim 23, wherein the selecting of the intermediate device, is based on the first value associated with the selected intermediate device (see paragraph [193], the selection may use various attributes or characteristics of the intermediate devices, its operation environment, history, and any other characteristics).
Referring to claim 26, Shribman teaches the method according to claim 23, further comprising receiving, from each of the intermediate devices in the group, the respective first value (see paragraph [278], receiving the first piece of data ).
Referring to claim 27, Shribman teaches the method according to claim 23, wherein the first message comprises one or more values, and wherein the selecting of the intermediate device, is based on comparing the one or more values to the first value associated with the selected intermediate device (see paragraphs [200], distinct from the second device, distinct involve comparing one or more values, [440]).
Referring to claim 28, Shribman teaches the method according to claim 23, wherein the first message comprises a requested value, and wherein the selecting of the intermediate device, is based on the requested value being equal to the first value associated with the selected intermediate device ([0446], criteria for selection).
Referring to claim 29, Shribman teaches the method according to claim 23, wherein the first message comprises multiple values, and wherein the selecting of the intermediate device is based on the first value associated with the selected intermediate device being equal to one of the multiple values ([193], [276], [446], [448], criteria for selecting intermediate device is based on first values being equal to one of the multiple values).
Referring to claim 33, Shribman teaches the method according to claim 23, further for use with a second attribute type, and wherein each of the intermediate devices in the group is associated with a second value relating to the second attribute type, and wherein the method further comprising, storing the second value for associated each of the intermediate devices in the group (see paragraphs [231], [264], [551], [552] ).
Referring to claim 34, Shribman teaches the method according to claim 33, wherein the selecting of the intermediate device, is based on the first and second values associated with the selected intermediate device (see paragraph [483]).
Referring to claim 35, Shribman teaches the method according to claim 33, further comprising receiving, from each of the intermediate devices in the group, the respective first and second values (see paragraphs [170], [257]).
Referring to claim 36, Shribman teaches the method according to claim 33, wherein the first message comprises a first set of one or more values and a second set of one or more values, and wherein the selecting of the intermediate device, is based on respectively comparing the first and second sets to the first and second values associated with the selected intermediate device (see paragraph [434]).
Referring to claim 37, Shribman teaches the method according to claim 36, wherein the selected intermediate device is selected so that the first value is included in the first set and the second value is included in the second set (see paragraph [448]).
Referring to claim 38, Shribman teaches the method according to claim 36, wherein the selected intermediate device is selected so that the first value is included in the first set or the second value is included in the second set (see paragraphs [453]).
Referring to claim 39, Shribman teaches the method according to claim 36, wherein the selected intermediate device is selected so that the first value is included in the first set and the second value is not included in the second set (see paragraphs [457], [458]).
Referring to claim 40, Shribman teaches the method according to claim 23, wherein the first attribute type comprises a geographical location, and wherein each of the first values comprises a name or an identifier of a continent, a country, a region, a city, a street, a ZIP code, or a timezone (see paragraph [563]).
Referring to claim 41, Shribman teaches the method according to claim 40, wherein the first value of each of the intermediate devices in the group or each of the IP addresses is based on IP geolocation (see paragraphs [563], [566]).
Referring to claim 42, Shribman teaches the method according to claim 41, wherein the geolocation is based on W3C Geolocation API (see paragraph [563], [566]).
Referring to claim 43, Shribman teaches the method according to claim 41, further for use with a database associating IP addresses to geographical locations, wherein the database is stored in the first server (see paragraph [258], [424]).
Referring to claim 44, Shribman teaches the method according to claim 43, further comprising receiving and storing, by the first server, the database (see paragraph [247]).
Referring to claim 45, Shribman teaches the method according to claim 43, further comprising estimating or associating the first value to each of the intermediate devices in the group by the database (see paragraphs [258], [267]).
Referring to claim 46, Shribman teaches the method according to claim 23, wherein the first attribute type comprises Internet Service Provider (ISP) or Autonomous System Number (ASN), wherein each of the first values comprises respectively a name or an identifier of the ISP or the ASN number (see paragraph [235], device selection based on ISP).
Referring to claim 47, Shribman teaches the method according to claim 23, wherein the first attribute type corresponds to a hardware of software of intermediate devices (see paragraph [157], [593]).
Referring to claim 48, Shribman teaches the method according to claim 47, wherein the first attribute type comprises the hardware of intermediate devices (see paragraph [193], [201], the second device may be selected based on attributes or characteristics of the device.
Referring to claim 49, Shribman teaches the method according to claim 48, wherein the first values comprise stationary or portable values, respectively based on the intermediate device being stationary or portable (see paragraph [713], portable and non-portable intermediate devices have respective values).
Referring to claim 50, Shribman teaches the method according to claim 47, wherein the first attribute type comprises a software application installed, used, or operated, in intermediate devices (see paragraph [191], intermediate devices (such as upon powering up or upon launching the applicable software application)
Referring to claim 51, Shribman teaches the method according to claim 50, wherein the first values comprise the type, make, model, or version of the software (see paragraph [282]).
Referring to claim 52, Shribman teaches the method according to claim 50, wherein the software comprises an operating system (see paragraphs [141], [189], [282])
Referring to claim 53, Shribman teaches the method according to claim 23, wherein the first attribute type corresponds to a communication property, feature of a communication link of intermediate devices (see paragraph [588])
Referring to claim 54, Shribman teaches the method according to claim 53, wherein the communication link corresponds to the respective connection to the Internet of intermediate device (see paragraph [682]).
Referring to claim 55, Shribman teaches the method according to claim 54, wherein the communication link corresponds to a communication link of a intermediate device with the first server or the second server (see paragraph [287]).
Referring to claim 56, Shribman teaches the method according to claim 53, wherein the first attribute type corresponds to a bandwidth (BW) or Round-Trip delay Time (RTT) of the communication link, and the first value is the respective estimation or measurement of the BW or RTT (see paragraphs [144], [247]).
Referring to claim 57, Shribman teaches the method according to claim 56, further comprising estimating or measuring, by the first server or by a intermediate device, the BW or RTT of the communication link (see paragraphs [260], [261] and [262]).
Referring to claim 58, Shribman teaches the method according to claim 53, wherein the first attribute type corresponds to the technology or scheme used by the intermediate devices for connecting to the first server (see paragraphs [193], [201], [222]).
Referring to claim 59, Shribman teaches the method according to claim 58, wherein the first values comprise wired or wireless values, respectively based on the intermediate device being connected to the Internet using wired or wireless connection (see paragraph [594], wired network send wired values and wireless network send wireless values).
Referring to claim 60, Shribman teaches the method according to claim 1, for use with a Domain Name System (DNS) server, wherein the content identifier comprises a domain name, the method further comprising performing, using the DNS server, a DNS resolution for obtaining a numerical IP address, and wherein the second message comprise the obtained numerical IP address (see paragraphs [189], [508], DNS resolution results in obtaining numerical IP address).
Referring to claim 61, Shribman teaches the method according to claim 1, wherein the content comprises a web-page or a web-site, and wherein the content identifier is Uniform Resource Identifier (URI) or Uniform Resource Locator (URL) (see paragraphs [266], [276], [280]).
Referring to claim 62, Shribman teaches the method according to claim 1, wherein each of the IP addresses is in IPv4 or IPv6 form (see paragraph [181], [191] see IPv4, IPv6).
Referring to claim 63, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the second server or with the selected intermediate device is based on, uses, or is compatible with, Transmission Control Protocol over Internet Protocol (TCP/IP) protocol or connection (see paragraph [113]).
Referring to claim 64, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the second server or with the selected intermediate device is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein one of the node serves as an HTTP or HTTPS server respectively and the other node serves as an HTTP or HTTPS client respectively (see paragraphs [204], [236 [280]).
Referring to claim 65, Shribman teaches the method according to claim 64, wherein the communication over the Internet with the second server or with the selected intermediate device is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein the first server serves as an HTTP or HTTPS server and respectively the second server or the selected intermediate device serves as an HTTP or HTTPS client  (see paragraph [120], HTTP Servers that involve communication over the second server).
Referring to claim 66, Shribman teaches the method according to claim 65, wherein the communication over the Internet with the second server or with the selected intermediate device is based on, uses, or is compatible with, HTTPS protocol or connection, and wherein the first or second message is according to, based on, or uses, HTTPS frame or packet form (see paragraph [561], HTTPS connection being used is based on HTTPS packet frame).
Referring to claim 72, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the second server or with the selected intermediate device, is based on, uses, or is compatible with, HTTP Proxy protocol or connection, wherein the first server serves as an HTTP Proxy server respectively and respectively the second server or the selected intermediate device serves as an HTTP Proxy client (see paragraphs [022], [113]) .
Referring to claim 73, Shribman teaches the method according to claim 1, wherein each of the intermediate devices in the group is associated with a single IP address (see paragraph [303], method relating to a client device using a single intermediate device).
Referring to claim 74, Shribman teaches the method according to claim 1, wherein one or more of the intermediate devices in the group is associated with multiple IP addresses (see paragraph [477], IP addresses the intermediate devices are shown in second column 153b).
Referring to claim 76, Shribman teaches the method according to claim 75, wherein a primary or sole functionality of each of the one or more of the intermediate devices is to serve as a selected intermediate device (Fig. 11a-c, intermediate devices serving as selected intermediate device).
Referring to claim 77, Shribman teaches a non-transitory computer readable medium containing computer instructions that, when executed by a computer processor, cause the processor to perform the method according to claim 1 (rejected for same reason and rationales as in claim 1, (see paragraph [263]).
Referring to claim 78, Shribman teaches the method according to claim 1, further comprising storing, operating, or using, a server operating system (see paragraph [024], operating system).
Referring to claim 79, Shribman teaches the method according to claim 78, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX (see paragraph [025], Linux, Unix system).
Referring to claim 80, Shribman teaches the method according to claim 78, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD® (see paragraph [027], windows operating system).
Referring to claim 81, Shribman teaches the method according to claim 1, wherein the first and second servers are owned, operated, or controlled by an entity (see paragraph [075], controlled by an entity).
Referring to claim 82, Shribman teaches the method according to claim 81, wherein the intermediate device in owned, operated, or controlled by the entity (see paragraphs [097], [114], organization is the entity controlling intermediate device).
Referring to claim 84, Shribman teaches the method according to claim 1, wherein the intermediate device is randomly selected (see paragraph [194], Intermediate devices) to be used may be randomly selected).
Referring to claim 85, Shribman teaches the method according to claim 84, wherein the intermediate device is randomly selected using one or more random numbers generated by a random number generator (see paragraph [194], Intermediate devices) to be used may be randomly selected using a number generator).
Referring to claim 86, Shribman teaches the method according to claim 85, wherein the random number generator is hardware based (see paragraph [234], The random number generator may be hardware based, and may be using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena).
Referring to claim 87, Shribman teaches the method according to claim 86, wherein the random number generator is using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena (see paragraph [234], random number generator may be hardware based, and may be using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena).
Referring to claim 88, Shribman teaches the method according to claim 85, wherein the random number generator is software based (see paragraph [194],  software based using pseudo-random numbers.)
Referring to claim 89, Shribman teaches the method according to claim 88, wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers (see paragraph [201]).
Claim 30, 31 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et.al (US pub, 20150067819) and McBrearty in further view of Boren (US pub, 2009/0106551)
Referring to claim 30, Shribman and McBrearty teaches the method of claim 29 but expressly lacks wherein values of the first attribute type are numerical values, wherein the first message comprises a minimum value, and wherein the selecting, of the intermediate device, is based on the first value of the associated with the selected intermediate device being higher than the minimum value ([065], minimum required value set by Gatekeeper as 5).
However, Boren teaches wherein values of the first attribute type are numerical values, wherein the first message comprises a minimum value, and wherein the selecting, of the intermediate device, is based on the first value of the associated with the selected intermediate device being higher than the minimum value ([065], minimum required value set by Gatekeeper as 5).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Intermediate device combined with network of McBrearty to include definable requirement such as maximum values and minimum values as taught by Boren in order to efficiently manage a large scale organization in a cost effective manner. 
Referring to claim 31, Boren teaches the method according to claim 29, wherein values of the first attribute type are numerical values, wherein the first message comprises a maximum value, and wherein the selecting of the intermediate device, is based on the first value associated with the selected intermediate device being lower than the maximum value (see paragraphs [092] – [096], maximum definable values).
Referring to claim 32, Boren teaches the method according to claim 31, wherein the first message further comprises a minimum value, and wherein the selecting of the intermediate device, is based on the first value associated with the selected intermediate device further being higher than the minimum value (see paragraph [049]-[051]).
Claim 67, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et.al (US pub, 20150067819) and McBrearty in further view of Dick (US Pub, 2005/0091540).
Referring to claim 67, Shribman teaches the method of claim 66 but expressly lacks further extracting, the content identifier using Secure Sockets Layer (SSL) sniffing (Dick [040], sniffing engine extract the content identifier using SSL sniffing).
However, Dick teaches extracting, the content identifier using Secure Sockets Layer (SSL) sniffing (Dick [040], sniffing engine extract the content identifier using SSL sniffing).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Intermediate device combined with network of McBrearty to include sniffing engine as taught by Dick in order to efficiently manage a large scale organization in a cost effective manner. 
Referring to claim 68, Shribman teaches the method according to claim 66, wherein the first or second message comprises an attribute value corresponding to an attribute type, and wherein the method further comprising extracting the attribute value using SSL sniffing (see Dick paragraph [041] has a data store 318 used for extracting attribute value using SSL sniffing).
Claim 69, 70, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al (US pub, 20150067819) and McBrearty in further view of Abdo et al (US pub, 20040052257)
Referring to claim 69, Shribman and McBrearty teaches the method of claim 1 with a method for fetching content from a web server to a client device and teaches NAT traversal scheme but expressly lacks wherein the communication over the Internet with the second server or with the selected intermediate device, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the first server serves as an SOCKS server respectively and respectively the second server or the selected intermediate device serves as an SOCKS client.
However, Abdo teaches wherein the communication over the Internet with the second server or with the selected intermediate device, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection (Abdo see paragraph [122]), wherein the first server serves as an SOCKS server respectively and respectively the second server or the selected intermediate device serves as an SOCKS client (Abdo: see paragraph [122], A SOCKS-based IPv6/IPv4 Gateway Mechanism implementing SOCKS Client).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s network that illustrates plurality of gateways connected over a intermediate to include Abdo’s access devices implementing secure intermediate connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple intermediate groups according to policies and various network conditions for providing secure and enhanced user-experiences with content distribution. 
Referring to claim 70, The combination of Shribman, McBrearty and Abdo teaches the method according to claim 69, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKSS (see Abdo paragraph [122] SOCKS protocol is compatible with various versions).
Referring to claim 71, Abdo teaches the method according to claim 69, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF REC 3089 (Abdo paragraph [122], RFC 1928).
Claim 75 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman and McBrearty in further view of Dahlberg (US pat, 10,749,893).
Referring to claim 75, Shribman and McBrearty teaches the method according to claim 1 that fetches content from a web server to a client device and intermediate device but lacks wherein one or more of the intermediate devices in the group is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses.
However, Dahlberg teaches . Furthermore, wherein one or more of the intermediate devices in the group is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses. (Col 19: 1-12, 10,000 computers with distinct IP addresses).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Intermediate device combined with network of McBrearty to include list of  distinct IP addresses as taught by Dahlberg in order to efficiently manage a large scale organization in a cost effective manner.
Referring to claim 83, Shribman and McBrearty teaches the method according to claim 1 that fetches content from a web server to a client device and intermediate device but expressly lacks the list of distinct IP addresses associated with the intermediate device to be more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses (Col 19: 1-12, 10,000 computers with distinct IP addresses).
However, Dahlberg teaches . Furthermore, wherein the intermediate device is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses (Col 19: 1-12, 10,000 computers with distinct IP addresses).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Intermediate device combined with network of McBrearty to further include list of  distinct IP addresses as taught by Dahlberg in order to efficiently manage a large scale organization in a cost effective manner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454